                 IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                          WESTERN DIVISION

                               NO. 5:19-CR-166-FL

UNITED STATES OF AMERICA              )
                                      )
     v.                               )            ORDER
                                      )
FURMAN ALEXANDER FORD                 )



      This matter is before the Court on the government’s unopposed Motion to for

Pretrial Schedule.

      For good cause shown, it is hereby ORDERED that any motion in limine shall

be filed by August 10, 2020, and that all summary evidence pursuant to Rule 1006 of

the Federal Rules of Evidence and any documents pursuant to Rule 902(11) shall be

exchanged by the parties by July 27, 2020.

      SO ORDERED.
           12th day of March, 2020.
      This ____


                                      __________________________
                                      LOUISE W. FLANAGAN
                                      United States District Court Judge




                                          1
